Citation Nr: 9928043	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition 
claimed secondary to a service-connected right great toe 
disability.

2.  Entitlement to service connection for a nervous condition 
claimed secondary to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from October 1960 until 
October 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1993, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back condition, tinnitus, a nervous 
condition, and found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss and tinnitus.

The Board issued a decision in October 1996 determining that 
new and material evidence had been submitted on the claim of 
entitlement to service connection for hearing loss, reopened 
the claim, and remanded it to the RO for additional 
development.  The Board also remanded the claims for service 
connection for a back condition, tinnitus, and a nervous 
condition.  After further development, the RO, in a rating 
decision in August 1998, granted service connection for 
bilateral hearing loss and tinnitus.  Accordingly, these 
claims are now moot.  

Our review notes that a request for a Board hearing in 
Washington, D.C. was received from the veteran on November 4, 
1996.  However, this request was received after the Board's 
decision of October 29, 1996.  The Board further notes that 
the claim was remanded and the veteran had opportunity to 
submit additional evidence and argument.  

The issue of entitlement to service connection for a nervous 
condition claimed secondary to hearing loss and tinnitus will 
be discussed in the Remand section of this decision.  



FINDINGS OF FACT

1.  Service medical records are negative for complaints, 
treatment or diagnosis of a low back condition.  

2.  The veteran has a current diagnosis of degenerative disc 
disease of L4-5 and L5-S1 and degenerative arthritis of the 
spine.  

3.  No competent medical evidence has been submitted 
establishing a link between the current disability of 
degenerative disc disease of L4-5 and L5-S1 and arthritis of 
the spine and service or a service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
back condition claimed secondary to the service-connected 
right great toe disability.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in April 1993 seeking, 
in pertinent part, service connection for tinnitus and 
bilateral hearing loss and as a secondary condition, a 
nervous condition.  He then added the issue of service 
connection for a back condition (L3, L4 and L5) secondary to 
his service-connected right great toe disability.  He claimed 
that the back condition occurred as a result of the service-
connected right great toe disability.  

Evidence submitted with the claim included evidence related 
to his hearing loss claim and copies of service medical 
records.  A physician's report for the U.S. Department of 
Labor indication that the veteran was injured in May 1989 and 
was seeking compensation from January 12, 1993, through 
January 26, 1993.  His impairment at that time and diagnosis 
was lower lumbar sprain/strain, herniated nucleus pulposus, 
L3, 4 & 5.  

Service medical records are negative for complaints, 
treatment or diagnosis of a low back condition.  The reports 
of medical examinations in March 1961, for airborne training, 
and in September 1962, at the time of separation from 
service, noted the clinical evaluation was normal for spine, 
other musculoskeletal.  At a VA medical examination in 
December 1962, the veteran had no complaints of a back 
disability and there were no findings relating to a back 
disability.  At a VA examination in 1973, it was noted that 
the veteran had worked as a Patrolman from 1964 to 1968 and 
then worked as a Firefighter from 1968 to the time of the 
examination.  He complained of backache from "putting 
different weight on shoes and feet".  The examiner noted 
that the veteran walked well, but avoided putting full weight 
on the right big toe.  

According to a report of VA examination in July 1982, the 
veteran's chief complaint was his back.  He reported having 
back trouble for years which recurred every 3 to 4 months.  
He reported being first seen by a doctor in 1964 but there 
was no diagnosis or treatment.  He was again seen by VA in 
1972 but there was no complete evaluation and the advice was 
to take pain pills.  He related that in 1976 he was in a 
airplane crash.  He also reported an operation on his right 
knee for causes unknown in 1971.  The diagnosis was chronic 
sacroiliac strain, with acute exacerbation.  

According to a lay statement from his parents, the veteran 
injured his back during boot camp and that it hurt very badly 
at times.  They had suggested to the veteran that the back 
injury could be used to get him out of the Army, but the 
veteran declined to do this.   

Records were requested from Dr. Martin May in May 1993.  The 
records show that the veteran sought treatment on June 14, 
1989, after an accident lifting a grate on May 6, 1989.  It 
was noted that the veteran worked at the Post Office.  He had 
been seeing chiropractors without any relief.  It was also 
noted that the veteran reported no previous injury.  The 
impression was lumbar sprain.  The veteran was regularly seen 
and treated with medication and physical therapy from June 
1989 to May 1993.  Exacerbations during this time period were 
attributed to picking fruit, a fall, bending over, difficulty 
with doing his job at the Post Office in a small space, and 
to unknown causes.  

The veteran was afforded a VA Compensation and Pension 
Examination in May 1993.  The veteran gave a history of 
injuring his back during basic training in 1960 and 
continuing with back problems in 1961.  He had subjective 
complaints of back pain.  He reported that an MRI of the back 
showed herniated disc disease between L4-5 and L5-S1 with 
evidence of degenerative joint disease.  The examiner 
diagnosed degenerative disc disease of L4-5 and L5-S1 and 
degenerative arthritis of the spine.  Upon examination of the 
veteran's right foot, the examiner noted his gait as 
"Probable pushing off of the large toe on the right foot".  
The examiner noted that when the veteran's right great toe is 
painful, he is not able to push off properly and this could 
aggravate the disc problems in the low back.  The examiner 
wrote:  "It is not the cause of the low back problem."  

Outpatient treatment records were received for the period 
from August 1991 to December 1993.  In November 1992, he was 
seen at the Mental Health Clinic for complaints of teeth 
grinding, nervousness, decreased sleep, mood swings, 
irritability and ringing in ears.  In March 1992 he was 
referred to psychology for biofeedback due to complaints of 
tinnitus.  In April 1992, his complaints were noted as 
anxiety, ringing in the ear, and depression and insomnia.  
During the period covered, his complaints were insomnia, 
anxiety, and tinnitus, depression and the veteran also had 
concerns relating to marital problems and stressful work 
situations.  In April 1993, the veteran had complaints of 
when his right foot hurts, it affects his gait, and that in 
turn affects his lower back.

In the veteran's substantive appeal, he wrote that he never 
contended that his back condition was incurred in service.  
He mentioned that while he did injure his back in Basic 
Training, he never reported it because he wanted to remain in 
the Army.  He contends that the back condition is a result of 
his altered gait over the years due to his service connected 
right great toe disability.  The veteran also contends that 
as a direct result of his bilateral tinnitus he developed a 
nervous condition.  He related that he did not seek treatment 
in service but "toughed it out".  He claims that when he 
asked his CO and Sergeant about the ringing in the ears and 
the nervous condition, the reply was that it would go away in 
a short time.  He commented that it did not go away and 
eventually became so severe that he sought medical treatment.  

Duplicate copies of outpatient treatment records for the 
period from March 1992 to December 1993 were received.  
Outpatient treatment reports from June 1994 to April 1996 
show that the veteran continued to report for his regular 
follow-up appointment at the Mental Health Clinic.  In 
February 1995, the veteran was referred to participate in 
biofeedback and an appointment was scheduled which the 
veteran later canceled due to a hectic schedule.  Although 
the source of the referral is not specified, the reason for 
the referral was that the veteran "has long standing 
tinnitus which produce severe anxiety to the point that he is 
not able to sleep."  The referring physician was Cenaida 
Canales-Baez, M.D., who saw the veteran for his regular 
follow-up medication treatment appointments.  

In June 1995, there was a referral to the dizziness and 
balance clinic from the mental health clinic.  It was noted 
that the veteran originally came to the mental health clinic 
because of increased anxiety and increased irritability as 
sleep was decreased secondary to ringing in ears, dizziness 
and balance symptoms.  

The veteran was afforded a VA orthopedic examination of his 
feet in March 1997.  The veteran had subjective complaints of 
not being able "step off on his right foot as well as on his 
left."  The veteran related that when his toe is painful, he 
favors it which then causes back pain.  The objective 
findings were that the veteran had normal posture when 
standing, was able to squat well bilaterally, supinate and 
pronate his feet, rise on toes and heels well and equally 
bilaterally.  There were no secondary skin changes.  His feet 
had normal appearance, normal function, and no deformity.  
His gait was normal.  In answer to the question whether the 
veteran's foot problem was causing an increase in his low 
back condition, the examiner wrote:  "It is my opinion that 
considering the symmetry of motion and minimal findings that 
there is no causal relationship between his toes and his 
back."

The veteran was afforded a mental disorders examination in 
March 1997.  The veteran complained of tinnitus and stated 
that he suffered from depression due to lack of sleep due to 
the severe tinnitus.  He also claimed that as time passes, 
the tinnitus gets worse.  The assessment was that the veteran 
had been able to be functional despite having a chronic 
depression for at least two years.  The diagnosis on Axis I 
was dysthymic disorder, Axis II, deferred, Axis II, tinnitus; 
and Axis IV, decreased sleep, increased tinnitus and multiple 
vegetative signs of depression.   

Medical evidence submitted also included records pertaining 
to a magnetic resonancing image of the lumbar spine performed 
in August 1997.  

In September 1998, when seen at the Mental Health Clinic, he 
had multiple complaints similar to those expressed in the 
past.  It was noted that the veteran had the tendency to be 
loud and argumentative.  He denied audio/visual 
hallucinations but did have paranoid ideation.  Dr. Canales-
Baez wrote that the prognosis could be poor if tinnitus 
persists.  The diagnosis was "Mood dis 2° to Medical 
Condition (Tinnitus)."

Also received as evidence was a letter written by Waden E. 
Emery III, M.D., on October 13, 1998, stating that the 
veteran was under his care.  Dr. Emery wrote:  "His tinnitus 
has resulted in a number of physical manifestations causing 
his dysthymiac [sic] disorder including his insomnia, 
headaches, depression, anxiety, etc."  A request for a 
report of findings and diagnosis was made to Dr. Emery by the 
RO in January 1999.  Dr. Emery, Diplomate of the American 
Board of Psychiatry and Neurology with a specialty in 
Neurology, replied by letter dated January 25, 1999, that the 
veteran was seen initially in July 1998, and approximately 
every two weeks until December 1998.  Dr. Emery mentioned the 
history, examination findings, and testing that was completed 
for evaluation of the veteran's continued complaints of 
tinnitus, sleep disturbances, nightmares, low back pain and 
spasm.  

Outpatient treatment records for the period from June 1997 to 
January 1998 indicate that the veteran continued to be seen 
at the Mental Health Clinic for regular follow-up.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

The Board finds that the claim is not well-grounded.  The 
evidence of record does not show that the veteran suffered an 
injury to his back in service.  The veteran and his parents 
claim that he did injure his back in service; however, the 
veteran declared in his substantive appeal that he was not 
contending that his back condition was incurred in service.  
He is contending that his back condition resulted from his 
altered gait over the years due to his service connected 
right great toe disability.  

The veteran has a current disability of degenerative disc 
disease of L4-5 and L5-S1 and arthritis of the spine.  
However, there is no competent medical evidence providing a 
nexus between service or a service-connected disability and a 
current low back disability.  The May 1993 VA examiner 
specifically noted that the right great toe was not the cause 
of the low back problem; although, he stated that when 
painful it "could" aggravate the disc problems in the 
veteran's back.  The VA examiner's statement in May 1993 is 
not sufficient to well-ground the claim.  The legal 
requirement is "proximately due to or the result of."  A 
medical opinion expressed in terms of "could" is not a 
sufficient basis for a well-grounded claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the 
question of aggravation of the low back condition due to the 
right great toe disability was posed to the VA examiner in 
March 1997 in light of the Veterans Claims Court decision in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("When 
aggravation of a veteran's non-service connected condition is 
proximately due to or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.").  In reply to whether 
the right great toe problem was causing an increase in the 
low back condition, the March 1997 VA examiner found no 
causal relationship between the veteran's toes and his back.  

To support the claim, we have only the veteran's opinion of a 
causal connection between a low back condition and his 
service connected right great toe disability.  The record 
does not contain any medical evidence corroborating the 
appellant's claim.  Personal statements made by the appellant 
are of little probative value without corroborating medical 
evidence.  Where the determinative issue involves etiology or 
a medical diagnosis, competent medical evidence that a claim 
is "plausible" or "possible" is the threshold requirement 
for the claim to be well grounded.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. at 93.  Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are not 
competent to offer medical opinions because the "question[s] 
involved [do] not lie within the range of common experience 
or common knowledge."  Id. (quoting Frye v. United States, 
293 F. 1013, 1014 (1923)).  Moreover, mere contentions of the 
appellant without supporting evidence do not constitute a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19 (1993).

The Board finds that the claim fails to meet the requirement 
of competent medical evidence showing a nexus between a 
present disability and an inservice injury.  Accordingly, the 
claim for service connection for a back condition secondary 
to a service connected right great toe disability is not well 
grounded.


ORDER

A well-grounded claim for service connection for a back 
condition claimed secondary to service-connected right great 
toe disability not having been submitted, the claim is 
denied.


REMAND

The veteran claims that he has developed a nervous condition 
secondary to hearing loss and tinnitus.  He related that he 
did not seek treatment in service but "toughed it out".  He 
claims that when he asked his CO and Sergeant about the 
ringing in the ears and the nervous condition, the reply was 
that it would go away in a short time.  He commented that it 
did not go away and eventually became so severe that he 
sought medical treatment.  He claims that as a result of a 
heightened degree of tinnitus he has lost sleep, become 
overly aggressive and violent with a very short temper.  The 
constant tinnitus affects his sleep, causes stress at his job 
and home.  He has been prescribed medications to help him 
sleep and calm down. 

We find that the claim is well-grounded.  The veteran is 
service-connected for tinnitus.  Evidence of record shows 
that he has been seen on a regular basis at the Mental Health 
Clinic for complaints of anxiety, depression, insomnia, 
tinnitus, marital problems, and stressful work situations.  
More recently, evidence in the claims file indicates that in 
September 1998, Dr. Canales-Baez diagnosed "Mood dis 2° to 
Medical Condition (Tinnitus)."  

Although the claim is plausible, we find that the record is 
incomplete on which to make a determination.  We note that 
the veteran claims suffering from tinnitus from 1961.  
Service medical records show that in February 1962 the 
veteran sought treatment for left otitis media, he complained 
of popping and ringing in ear.  In March 1962 it was noted 
that the left otitis media was resolving, the myringotomy was 
healed and that the veteran still complained of tinnitus.  
The separation examination report was negative for an ear 
condition.  At the VA examination in December 1982, he 
expressed no complaints of tinnitus, and the examiner noted 
no pathology for ears or for the nervous system, 
neurological, psychiatric and personality.  At the VA 
examination in July 1982, he did complain of ringing in his 
ears for the past 15 years.  There were no findings or 
diagnosis of tinnitus and the nervous system was grossly 
within normal limits. 

In the veteran's claim in April 1993, he sought service 
connection for tinnitus, bilateral hearing loss and as a 
secondary condition, a nervous condition.  He claimed that 
due to a heightened degree of tinnitus which caused lack of 
sleep, he had on several occasions become overly aggressive 
and violent, with a very short temper.  He claims that the 
constant ringing of the tinnitus never stops and he has not 
had a good nights sleep since in the Army.  He wrote that it 
caused constant stress at his job and he had been assigned to 
a quieter work area, but the strain due to the tinnitus was 
still present.  He indicated that he had been prescribed 
medications at the Miami VA Medical Center to help with sleep 
and prevent him from becoming overly aggressive.  He also 
claimed that, due to tinnitus, he had a problem with 
relationships and could not stand to be in environments where 
the noise was loud.  

The evidence of record shows that the veteran was seen at the 
VA Mental Health Clinic in October to December 1990, although 
those records do not appear to be included in the claims 
file, and from August 1991 was treated with medication and 
therapy.  The Mental Health Clinic records indicate 
complaints of insomnia, anxiety, tinnitus, grinding of teeth, 
nervousness, excessive sleep, depression, history of periods 
of depression with suicidal thoughts, mood swings, and 
irritability.  Diagnoses from February 1992 have included 
generalized anxiety disorder, R/O major depression, 
recurrent, R/O dysthymia, and R/O adjustment disorder.  In 
January 1993, it was noted that the veteran continued to feel 
anxious and depressed due to increased stressors.  The 
stressors included marital conflicts, motor violation 
charges, stressful work situation, and suffering continuing 
problems with chronic back pain and tinnitus.  The evidence 
of record indicates that the veteran has additional 
stressors, other than tinnitus, which affect his psychiatric 
condition.  The history of his chief complaints include 
multiple complaints in addition to tinnitus. Although when 
seen in September 1998, at a regular follow-up medication 
appointment, Dr. Canales-Baez diagnosed "Mood dis 2° to 
Medical Condition (Tinnitus)", the report of the psychiatric 
examination in March 1997, only approximately 18 months 
earlier, indicated the diagnosis was dysthymic disorder.  

Accordingly, for the above stated reasons, the claim is 
remanded for the following development:

1.  The RO should notify the veteran that he 
may submit additional pertinent evidence and 
argument in support of his claim while the 
appealed matter remains on remand status.  The 
RO should also advise him in the same written 
communication of his obligation to cooperate 
with the development of the appealed claims and 
should inform him that the consequences of his 
failing to report for a VA examination without 
good cause might include the denial of his 
claims for VA benefits.  See 38 C.F.R. §§ 
3.158, 3.655 (1998).

2.  The RO should ask the veteran to identify 
the names and complete addresses of any 
additional medical providers who have treated 
him for the disorder at issue since service.  
After securing any necessary release, the RO 
should obtain records of any treatment 
identified by the veteran.

3.  The RO should also attempt to secure copies 
of all VA medical records not associated with 
the claims file pertaining to treatment of the 
veteran to include treatment records from the 
Mental Health Clinic at VA Outpatient Clinic at 
Oakland Park prior to 1992.  In addition, the 
RO should ask the veteran at what VA facility 
he was treated in the period from October to 
December 1990, then secure such records and 
associate them with the claims file.  

4.  The veteran should be examined by a 
psychiatrist who has not previously examined 
him to determine the nature and severity of his 
psychiatric disorder and whether there is a 
causal relationship between tinnitus and any 
current psychiatric disorder.  This individual 
should be requested to thoroughly review all 
the pertinent evidence in the claims folder, to 
include the VA medical records, the September 
1998 outpatient entry for a follow-up 
appointment and diagnosis, the medical 
statements from the veteran's private 
neurologist and a copy of this remand.  The 
examiner should request any additional studies 
or tests deemed necessary, interpret the 
results, examine the veteran and thereafter 
submit a comprehensive and legible report of 
medical examination that is accompanied by his 
or her rationale for each opinion expressed.  

The examiner should include a statement as to 
whether he or she reviewed the claims folder 
prior to the examination.  The report should 
include a list of all the currently-manifested 
psychiatric disorders.  If the examiner 
determines that the veteran has more than one 
psychiatric disorder, the examiner should 
determine the relationship of any such 
disorders including etiological origin and 
secondary causation and specify which symptoms 
are associated with each disorder.  If certain 
symptomatology cannot be disassociated from one 
disorder or the other, it should be so 
specified.  For each currently-manifested 
psychological disorder, his or her opinion as 
to its most likely etiology, including whether 
any nonservice-related supervening condition or 
event, was the most likely cause of the 
disorder.

If the examiner determines that the veteran's 
tinnitus is not the single cause but one of 
several causes of a psychiatric disorder 
currently manifested, the examiner should 
express an opinion as to the degree of 
causation.  

5.  The examiner conducting the examination 
should describe the relationship between any 
psychiatric disorder and any substance abuse 
and/or personality disorder that the veteran 
may have.  

6.  The report of the examination should 
include a complete rationale for all opinions 
expressed.  All necessary studies or tests 
including psychological testing and evaluation 
are to be accomplished.  The entire claims 
folder and a copy of this Remand must be made 
available to and reviewed by the examiner prior 
to the examination.

7.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination report 
does not include adequate responses to the 
specific opinions requested, the report must be 
returned to the examiner for corrective action.  
38 C.F.R. § 4.2 (1996) ("if the [examination] 
report does not contain sufficient detail, it 
is incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

8.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record in light of the 
additional evidence.  If any benefit sought, 
for which an appeal has been perfected, remains 
denied, the veteran and his representative 
should be furnished a supplemental statement of 
the case, which includes the laws and 
regulations pertaining to the issue of 
secondary service connection, and given the 
opportunity to respond thereto with additional 
argument and/or evidence.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional action 
until he receives further notification from VA.  However, 
while this case is in REMAND status, the appellant is free to 
submit additional evidence and argument on the question at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





 

